Bloodworth, J.
1. When considered in connection with the entire charge of the court, there is not, in the excerpts complained of in the motion for a new trial, sufficient' error to authorize a reversal.- Mere inaccuracies of expression, or slight errors which are not likely to obscure the meaning of the court or mislead the jury, will not authorize this court to set aside a verdict, where the charge is otherwise correct.
2. There was evidence to support the verdict, and the court properly refused a new trial..

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.